Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application papers filed on January 20, 2021.
Claims 1-14 are pending in the application with Claims 1, 12, and 13 being independent claims.
Continuation Application 
This Application is a continuation of PCT/JP2019/028653 filed on July 22, 2019, which designated the U.S and claims the benefit of priority from Japanese Patent Application No. 2018-139390 filed on July 25, 2018 and Japanese Patent Application No. 2019-129974 filed on July 12, 2019.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statements dated 1/202021 and 2/17/202 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

35 U.S.C. 112(f) Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a center device, a vehicular master device, an approval information receiving unit, an approval information management unit, an approval information transmission unit, an approval information reception unit, and a program rewrite unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim limitations a center device, a vehicular master device, an approval information receiving unit, an approval information management unit, an approval information transmission unit, an approval information reception unit, and a program rewrite unit coupled with functional language, with no structure or material recited to perform the respective functions. These claim limitations satisfy three prong analysis in MPEP 2181(I). Thus these limitations are interpreted under 35 U.S.C. 112(f).
These limitations include specific functions that must be performed by a special purpose computer. For a specific function, the corresponding structure must include an algorithm special purpose computer (emphasis added) programmed to perform the specific claimed functions. See MPEP § 2181 (II)(B). The specification here does not sufficiently disclose algorithms for the functions indicated above. Accordingly, there is insufficient corresponding structure. Since there is insufficient corresponding structure, the claim scope is unclear and the claim is indefinite.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction is required.

Claims 2-11 depend on Claim 1. Therefore, the claims suffer the same deficiency as the parent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) first paragraph as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

As to claims 1-11, the claims invoke 35 U.S.C. 112(f). However, the specification does not (emphasis added) explain what hardware and/or software (specifically the steps or procedures) the inventor uses to accomplish the claimed functions of “managing a program update of a vehicle”, “communicable with the center device”, “responsive to a user giving approval for program update by using a first device not being a possession owned by the user, receiving approval information of the user as first approval information”, “storing in an approval information storage and managing the first approval information”, “transmitting the first approval information to the user's vehicle side”, “executing reception of the first approval 
The specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.
While disclosure of the program code is not required, the detailed steps or instructions that the program follows should be described.
When a § 112(f) limitation is found to be indefinite under § 112(b) for failure to disclose corresponding structure (computer + algorithm) in the specification to perform the entire claimed function, it will also fail to have an adequate written description under § 112(a).
The written description requirement is not satisfied because the specification does not describe the steps of performing the functions listed above.
Under the principles of compact prosecution, claims 1-11 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC 112(a) issues.
Claims 2-11 depend on Claim 1. Therefore, the claims suffer the same deficiency as the parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, and 9-14 are rejected under 35 USC 103 (a) as being unpatentable over 2017/0262277 (hereinafter referred to as Endo) with Examiner’s explanations.
In the following claim analysis, Applicant’s claim language is presented boldfaced and Examiner’s explanations are in square brackets.

As to claim 1, Endo discloses:
An electronic control system for vehicle (Endo, Abstract, A software management system for a vehicle), comprising: 
a center device that manages a program update of a vehicle (Endo, Fig. 1, ¶ 53, A software control program and a user control program are installed in the management server 110, and 110 functions as a software management portion 111 and a user management portion 112); and 
a vehicular master device that is communicable with the center device (Endo, Fig. 1, ¶ 59, The vehicle 120 includes a DCM (Data Communication Module) 131 and the automatic driving or driving support system 132. The DCM 131 is a communications device and is connected to the management server 110 via the network), wherein the center device includes: 
an approval information receiving unit that, responsive to a user giving approval for program update by using a first device not being a possession owned by the user, receives approval information of the user as first approval information (Endo, Fig. 1, ¶ 63, the update permission can be input in advance via the portable terminal 140 [a first device not being a possession owned by the user] …  when the vehicle 120 is communicably connected to the management server 110 (e.g., when an IG-ON state is established), the update of the software can be executed) and 
an approval information management unit that, in association with vehicle information of the user, stores in an approval information storage and manages the first approval information received by the approval information receiving unit (Endo, Fig. 1 and Fig. 4B, ¶ 83, user information 410 stored in the user information DB 114 includes “vehicle ID,” “vehicle number,” “DCM,” “user attribute,” “portable terminal,” “update status of software” [e.g., showing “permitted” for sw203 2.0]); and 
an approval information transmission unit that transmits the first approval information to the user's vehicle side (Endo, Fig. 9, ¶ 148,  the update instruction portion 606 transmits, to the target vehicle, the software of the latest version (the software permitted to be updated by the user), and the vehicular master device includes: an approval information reception unit that executes reception of the first approval information transmitted from the center device (Endo, Fig. 3, ¶ 72-74, the automatic driving or driving support system 132 includes an automatic driving or driving support ECU 300 … a version control program is installed in the automatic driving or driving support ECU 300 … functions as a version management portion 321; ¶ 75, the version management portion 321 receives software of a latest version from the management server 110); and 
a program rewrite unit that performs rewriting of the program when the first approval information is received by the approval information reception unit (Endo, Fig. 3, ¶ 75, When the version management portion 321 receives software of a latest version from the management server 110, the version management portion 321 updates [rewrites] the software that has been already installed, by use of the software of the latest version thus received).

As to claim 2, the rejection to claim 1 is incorporated. Endo further discloses:
The electronic control system for vehicle according to claim 1, wherein: responsive to a user giving approval for program update by using a second device being a possession owned by the user, the approval information receiving unit receives approval information of the user as second approval information (Endo, Fig. 7, ¶ 114, the notification portion 701 displays a permission request screen to inquire of the user of the vehicle 120 about whether the update by the software of the latest version is permitted or not … When the notification portion 701 receives an input of the update permission from the user, the notification portion 701 determines that the update is permitted, and transmits, to the management server 110, information indicating that the update permission has been input); in association with vehicle information of the user, the approval information management unit stores in the approval information storage and manages the second approval information received by the approval information receiving unit (Endo, Fig. 6, 7, 9 and 10, ¶ 135, when it is determined that there is the software that has been already permitted to be updated … and rewrites the “update status of software” of the user information 410 in the user information DB 114); the approval information transmission unit transmits the second approval information to the user's vehicle side (Endo, Fig. 6, 7, and 9-12, ¶ 158, the update instruction portion 606 transmits, to the target vehicle, the software of the latest version (the software permitted to be updated by the user; ¶ 185, the installation execution portion 702 receives software permitted to be updated by the user from the management server 110); the approval information reception unit executes reception of the second approval information transmitted from the center device (Endo, Fig. 11-12, ¶ 186-187, the installation execution portion 702 updates software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110); and the program rewrite unit performs rewriting of the program when the second approval information is received by the approval information reception unit (Endo, Fig. 11-12, ¶ 186, the installation execution portion 702 updates [rewrites] software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110).

As to claim 7, the rejection to claim 2 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 2, wherein: the second device displays an invitation for program update using the second device (Endo, Fig. 7, ¶ 114, the notification portion 701 displays a permission request screen to inquire of the user of the vehicle and displays an invitation indicating that program update using the first device is available (Endo, Endo, Fig. 1, ¶ 63, the update permission can be input in advance via the portable terminal 140).

As to claim 9, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein: the approval information includes the approval for program update given by the user that collectively approves all of phases which are a campaign notification phase, a download phase, an installation phase and an activation phase (Endo, Fig. 10, ¶ 164, When the permission request is performed in the target portable terminal  … it is determined that the information indicating that the update permission has been input is received).

As to claim 10, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein: the approval information includes the approval for program update given by the user that is a phase-by-phase basis approval, wherein the phases are a campaign notification phase (Endo, Fig. 10, ¶ 157, it is determined that the information indicating that the update permission has been input is received), a download phase (Endo, Fig. 10, ¶ 164,  it is determined that the information indicating that the update permission has been input is received), an installation phase (Endo, Fig. 10, ¶ 164,  it is determined that the information indicating that the update permission has been input is received) and an activation phase (Endo, Fig. 10, ¶ 164,  it is determined that the . [It is noted that same approval process taught by Endo can be used in each of the phases. Applicant has not disclosed any distinct feature giving user approval in each of the phases.]

As to claim 11, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein: the approval information includes the approval for program update given by the user that includes a start timing of an installation phase (Endo, Fig. 7 and 24, ¶ 320, the restriction portion 703 resets the function restriction (that is, the function restriction is reset at a timing when the function restriction flag is turned off)).

As to claim 14, the rejection to claim 1 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 1, wherein: the approval information receiving unit, the approval information management unit, and the approval information transmission unit of the center device are implemented by one or more computers of the center device (Endo, Fig. 2, ¶ 66, the management server 110 includes a CPU (Central Processing Unit)); and the approval information reception unit and the program rewrite unit are implemented by one or more computers of the vehicular master device (Endo, Fig. 3B, ¶ 76, the automatic driving or driving support ECU 300 functioning as the version management portion 321 includes a CPU 331).

As to claims 12 and 13, the claims are corresponding to the system claim 1 and the claim limitations are noted in the rejection of the system claim. Therefore, they are rejected under the same rational set forth in the rejection of the system claim.

Claims 3-6, and 8 are rejected under 35 USC 103 (a) as being unpatentable over 2017/0262277 (hereinafter referred to as Endo) in view of US 2017/0315797 (hereinafter referred to as Vangelov).

As to claim 3, the rejection to claim 2 is incorporated and the claim limitations are already noted in the rejection of Claim 2, except using a third device mounted to a vehicle to give approval instead of using a second using a second device. However, in an analogous art to the claimed invention in the field of updating software for a vehicle, Vangelov teaches responsive to a user giving approval for program update by using a third device mounted to a vehicle, the approval information receiving unit receives approval information of the user as third approval information (Vangelov, ¶ 42, the computing platform 104 may provide a prompt to the user via the display 138 and/or audio module 122 requesting the user's authorization. An exemplary prompt may request the user to consent to over-the-air software updates 220 to be performed via the in-vehicle modem 144; Once authorized (e.g., by way of receiving button presses or spoken dialog from the user), the computing platform 104 may be configured to query for software updates 220 for the vehicle ECUs). Therefore, Endo modified by Vangelov teaches the claim limitations in claim 3 as shown in the rejection of claim 2 and Vangelov’s ¶ 42-43. 
Therefore, it would have been obvious to one of ordinary skill in the art before the 

As to claim 4, the rejection to claim 2 is incorporated. Endo as modified further discloses: The electronic control system for vehicle according to claim 2, wherein: responsive to a user giving approval for program update by using a third device mounted to a vehicle, the approval information receiving unit receives approval information of the user as third approval information (Vangelov, ¶ 42-43); in association with vehicle information of the user, the approval information management unit stores in the approval information storage and manages the third approval information received by the approval information receiving unit (Endo, Fig. 6, 7, 9 and 10, ¶ 135, when it is determined that there is the software that has been already permitted to be updated … and rewrites the “update status of software” of the user information 410 in the user information DB 114); the approval information reception unit executes reception of the third approval information received by the approval information receiving unit (Endo, Fig. 11-12, ¶ 186-187, the installation execution portion 702 updates software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110); and the program rewrite unit performs rewriting of the program when the third approval information is received by the approval information reception unit (Endo, Fig. 11-12, ¶ 186, the installation execution portion 702 updates [rewrites] software that has been already installed in the driving support software storage portion 322, by use of the software received from the management server 110). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

As to claim 5, the rejection to claim 3 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 3, wherein: the program rewrite unit performs rewriting of the program (Endo, Fig. 3, ¶ 75, When the version management portion 321 receives software of a latest version from the management server 110, the version management portion 321 updates [rewrites] the software that has been already installed, by use of the software of the latest version thus received) when earliest approval information among the first approval information (Endo, Fig. 1, ¶ 63, the update permission can be input in advance [Thus, it is recognized as earliest approval information among the first approval information] via the portable terminal …  when the vehicle 120 is communicably connected to the management server 110), the second approval information and the third approval information is received by the approval information reception unit . [It is noted that the claim limitation is recited as an optional term, which means that the claim does not require to perform the rewriting action if the earliest approval information among the first, second, and third approval information is not received.]

As to claim 6, the rejection to claim 5 is incorporated. Endo as modified further discloses: The electronic control system for vehicle according to claim 5, wherein: when approval information other than the earliest approval information is received by the approval information reception unit after the program rewrite unit performed the rewriting of the program in response to the reception, by the approval information reception unit, of the earliest approval information, the program rewrite unit does not perform rewriting of the program (Endo, Fig. 9-10, ¶ 165, the notice instruction portion 605 recognizes that the update has been already permitted by the user in terms of the software that is determined to require the permission of the user, the notice instruction portion 605 rewrites the “update status of software” of the user information 410, and then, the process returns to step S902 that does not perform rewriting of the program). 

As to claim 8, the rejection to claim 3 is incorporated. Endo as modified further discloses:
The electronic control system for vehicle according to claim 3, wherein: the third device displays an invitation for program update using the third device (Vangelov, ¶ 42, the computing platform 104 may provide a prompt to the user via the display 138 and/or audio module 122 requesting the user's authorization) and displays an invitation indicating that program update using the first device is available (Endo, Fig. 1, ¶ 63, the update permission can be input in advance via the portable terminal 140). The motivation to combine the references is the same as set forth in the rejection of Claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0266886 teaches a mobile vehicle communications system and method for performing a software update at a vehicle after receiving a vehicle user consent to install the update;
US 2016/0013934 teaches associating a mobile device with a vehicle for verification of software updates; and 
US 20120323402 teaches updating a control program for an on-vehicle and instructing the on-vehicle apparatus to update the control program by use of an update program.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm) and 7:30 am to 3:30 pm every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/DAXIN WU/
Primary Examiner, Art Unit 2191